DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending for examination.


EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner respectfully submits that the amendments correct purely-typographical errors in the claims.
The application has been amended as follows:

15. An article of manufacture comprising:
a processor; [[and]]
a non-transitory computer-readable medium; and
computer-executable instructions carried on the computer-readable medium, the instructions readable by [[a]] the processor, the instructions, when read and executed, for causing the processor to, in a basic input/output system of an information handling system:

write a database structure to a non-volatile memory including the signatures of potential hardware failures;
upon boot of the basic input/output system, enable one or more control methods for hardware failure mitigations associated with the signatures of potential hardware failures; and
perform the mitigations during execution of an operating system of the information handling system.


Allowable Subject Matter
Claims 1-21 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The elements of independent Claims 1, 8, and 15 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claim 1: “…a basic input/output system configured to:…write a database structure to a non-volatile memory including the signatures of potential hardware failures; upon boot of the basic input/output system, enable one 
Claim 8: “…in a basic input/output system of an information handling system:…writing a database structure to a non-volatile memory including the signatures of potential hardware failures; upon boot of the basic input/output system, enabling one or more control methods for hardware failure mitigations associated with the signatures of potential hardware failures; and…”
Claim 15: “…in a basic input/output system of an information handling system:…write a database structure to a non-volatile memory including the signatures of potential hardware failures; upon boot of the basic input/output system, enable one or more control methods for hardware failure mitigations associated with the signatures of potential hardware failures; and…”

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Herzi et al. (U.S. Patent No. US 9,798,624 B2), hereinafter “Herzi”

	Herzi: Fig. 6 and Herzi: col. 11, lines 55-64 teach determining whether or not there is an OS boot failure.  If so, a boot recovery tool selected from a registration table stored in BIOS.


	Although conceptually similar to the claimed invention of the instant application, Herzi does not teach a BIOS configured to write a database structure to a non-volatile memory including signatures of potential hardware failures, and, upon boot of the BIOS, enable one or more control methods for hardware failure mitigations associated with the signatures of potential hardware failures.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Herzi
Cady et al. (U.S. Patent Application Publication No. US 2018/0074884 A1); teaching an information handling system pre-boot fault monitor that 
Chaiken et al. (U.S. Patent No. US 10,514,972 B2); teaching methods, systems, and processes to embed forensic and triage data in memory dumps.  Memory dump data being written to kernel memory of a computing system by a firmware interface is detected.  An operating mode of an operating system executing on the computing system is activated.  Hardware forensic data is generated by reading local computer bus data, firmware event log data, and memory mapped input/output (I/O) data associated with the computing system.  The hardware forensic data is then stored in a memory location of the kernel memory, causing the hardware forensic data to be included in the memory dump data being written to kernel memory.


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114